IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

KEVIN LONELL SQUAIR,

              Petitioner,

v.                                                     Case No. 5D18-874

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 6, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Michael A. Graves, Public Defender,
Brooksville, and Eric R. Tippin, Assistant
Public Defender, Brooksville, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the June 21, 2017

judgment and sentence rendered in Case No. 15-CF-001809, in the Circuit Court in and

for Hernando County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, EVANDER and BERGER, JJ., concur.